Mr. Justice Tantis delivered the opinion of the court: Claimant Paul H. Boyers, on the 18th day of August, 1934 was a member of Company “M”, 129th Infantry, Illinois National Guard, and on that day was quartered at Camp Grant by order of his company commander. The record discloses that while he was sleeping in a shelter tent, placed pursuant to the orders of his commanding officer, an electrical storm occurred and lightning struck the tent in which claimant was sleeping. One man was killed outright and claimant was unconscious for several hours. He was unable to see anything out of the left eye for several weeks after the accident. Dr. William Wright of Sterling, Illinois, testified that he examined plaintiff on August 20, 1934; that the left eye showed a hemorrhage in the cornea, the pupil was slightly enlarged; there was a sagging of the left side of the face showing a paralysis; also an impairment in the use of the left arm and leg. The heart was enlarged. The doctor testified to his condition at the time of the hearing on July 31, 1936 and stated that there was an absence of reflex in the entire left arm and leg and a lack of strength in both; that he has approximately total loss of the use of the left eye, and that his general physical ability is about fifty (50) per cent of normal. Immediately after the accident claimant was taken to the camp hospital and three days later was taken to Chicago with the medical corps, was treated there and was then returned to his home in Sterling. A medical board convened at Fort Sheridan, February 12, 1935, and after careful consideration of all the evidence, diagnosed the condition of Private Boyer as “Paralysis, partial, left arm and leg, involving flexor muscle group, incurred in line of duty.” According to the record claimant has been retained in the employ of his previous employer in limited work, and is able to earn approximately fifty (50) per cent of his previous earnings. At the time of the injury he was married, and his wife and one child now eleven years of age constitute his family. His previous earnings were between Thirty ($30.00) Dollars and Thirty-four ($34.00) Dollars per week. In the absence of any definite rate of compensation for one injured while in line of duty in the military service of the State, and under the facts appearing in this record we believe that an award made in line with the provisions of the Workmen’s Compensation Act is equitable and just. Total disability under such rule would be compensated for at the rate of Four Thousand Four Hundred Fifty ($4,450.00) Dollars. An award is therefore made in favor of claimant herein on the basis of fifty (50) per cent disability, in the sum of Two Thousand Two Hundred Twenty-five ($2,225.00) Dollars. It is further ordered that this cause should be retained on the docket for such further orders as may be in accordance with law.